EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
This application is in condition for allowance except for the presence of claims 11-17 which are directed to a “Method of operating a heat pump for a vehicle” (Group II) non-elected without traverse in the response filed 12/1/2020.  Accordingly, claims 11-17 are cancelled.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to a vehicle heat pump system, comprising: a refrigerant loop including a compressor with accumulator, an inner heat exchanger (110) with associated phase change material (PCM), an evaporator (140), a radiator (120), expansion valves (220, 230), a shut-off valve (250), a first directional control valve (210), a second directional control valve (240), an auxiliary heater (300) with battery (310), and waste heat collection parts (150, 170) that collect waste heat from electronic devices and are thermally connected to the refrigerant loop via a heat exchanger (130).  The vehicle heat pump system is also configured to operate in a cooling mode (Fig. 1), a heating mode (Fig. 2), a 1st defrosting mode (Fig. 3), and a 2nd 
The art of record discloses a vehicle heat pump system (Kang US 2015/0273981) comprising: a refrigerant loop including a compressor (100) with accumulator (170), an inner heat exchanger (110), an evaporator (160), a radiator (130), expansion valves (120, 140), a shut-off valve (195), and a second directional control valve (191).  The system also includes an auxiliary heater (115), and a waste heat collection part (200) that is thermally connected to the refrigerant loop via a heat exchanger (180).  This reference also discloses a cooling mode (Fig. 3), a heating mode (Fig. 4), a dehumidifying mode with heating (Fig. 5), a second heating mode (Fig. 6), and a second dehumidifying mode with the second heating mode (Fig. 7).  However, Kang does not disclose a cooling mode, a heating mode, a 1st defrosting mode, and a 2nd defrosting mode as recited in the claims.
The art of record also discloses a vehicle heat pump system (Choi US 2012/0318012) that provides a teaching for incorporating a first directional control valve configured to bypass an inner heat exchanger.  While Choi also discloses a heating mode (Fig. 2), a cooling mode (Fig. 3), and a dehumidifying mode (Fig. 4), Choi does not disclose a cooling mode, a heating mode, a 1st defrosting mode, and a 2nd defrosting mode as recited in the claims
The art of record also discloses a vehicle heat pump system (Kang US 2009/0191804) that provides a teaching for incorporating PCM on an inner heat exchanger.  However, Kang does not disclose a cooling mode, a heating mode, a 1st defrosting mode, and a 2nd defrosting mode as recited in the claims.

While the art of record teaches the general layout of the claimed invention, teaches incorporating PCM into a heater core, and teaches various operating modes, there does not appear to be a teaching found in the art or record that would suggest providing a vehicle heat pump system with four distinct modes with differing refrigerant flow paths as claimed without relying on impermissible hindsight or substantial redesign.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JASON N THOMPSON/Examiner, Art Unit 3763    
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763